DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      PENNI JANE MARKFIELD a/k/a PENNI JANE SCHULTZ,
                        Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D17-3199

                          [November 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 13025985.

  Peter Ticktin and Kendrick Almaguer of The Ticktin Law Group, PLLC,
Deerfield Beach, for appellant.

  Sara F. Holladay-Tobias, Emily Y. Rottmann and C. H. Houston, III of
McGuireWoods, LLP, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.